Citation Nr: 1606172	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for poliomyelitis.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from September 20, 1972 to November 3, 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the September 1972 entrance examination it was noted that the Veteran had surgery on his right foot at age 1 due to polio.  The service treatment records further show that in October 1972 the Veteran complained of right foot pain.  The impression was post-polio residuals, and a medical discharge was recommended due to a disability that existed prior to service.  An October 1972 Medial Evaluation Board Proceeding found that the Veteran was enlisted in error due to post-polio residuals in the right lower extremity.  The duty to assist requires that a medical opinion be obtained before the claim can be decided on the merits.  See 38 C.F.R. § 3.159 (2015).

The Veteran seeks entitlement to a TDIU.  The resolution of the claims for service connection for poliomyelitis, a right hip disability, and a right foot disability could affect eligibility for a TDIU.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998). 




Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service poliomyelitis, right hip disability, and right foot disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to poliomyelitis, a right hip disability, and a right foot disability.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

3.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any poliomyelitis, right foot disability, and right hip disability found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should state the likelihood that any poliomyelitis, right foot disability, and/or right hip disability found to be present existed prior to service.  If the examiner concludes that poliomyelitis, right foot disability, and/or right hip disability found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service. 

If the examiner diagnoses the Veteran as having poliomyelitis, right foot disability, and/or right hip disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

A complete rationale must be provided for all opinions.  If an opinion cannot be expressed without resorting to speculation, the examiner must state why that is so.

4.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




